DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2021.  However, once the elected claims are considered to be in condition for allowance, the withdrawn claims will be considered for rejoinder where possible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 depends on claim 16 so is, therefore, also rejected.
Claim 16 contains the trademark/trade name Irgacure 651, Irgacure 907, and Darocur 2959.  Where a trademark or trade name is used in a claim as a limitation to Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the brand/product name a photoinitiator and, accordingly, the identification/description is indefinite.  It is noted that the use of (Irgacure 184) is nor rejected because the actual name of the compound is used in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (CN 103977453) in view of Zhou et al (CN 104861216).
With regards to claims 1-15, Duan teaches a 3D bioprinting material (page 1) which contains water, a temperature-sensitive polymer (reading on a thermosensitive polymer), and a photopolymerization initiator (page 2).
Duan does not teach the addition of a thiol and a photopolymerizable substance.
Zhou teaches a hydrogel used for 3D printing (page 1) that includes a thiol and a ultraviolet light radical polymerization compound (page 2) wherein the polymerizable composition is at a concentration from 2-10% (page 3).  Zhou teaches the radical polymerizable compound to include polyvinyl alcohol (reading on an alkenyl).  Zhou teaches the thiol compound to include sulfhydryl groups (page 3) and mercapto groups (page 3).
Zhou teaches the motivation for using this combination to be because it uses the thiol-ene click reaction that crosslinks rapidly in the early stage of light irradiation and overcomes the polymerization effect of oxygen in the air on the system greatly improving the efficiency of 3D printing and the motivation for using sulfhydryl group to be because the gel can be deeply cured in the presence of oxygen which completely avoids the influence of oxygen inhibition (page 3).  Zhou and Duan are analogous in the art of compositions used for 3D printing.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the thiol-ene click reaction components of Zhou to the composition of Duan, thereby obtaining the present invention.
With regards to claims 16 and 17, Duan does not teach the photoinitiator to be a specific compound.
Zhou teaches the photoinitiator to include 1-hydroxycyclohexyl phenyl ketone or 2,2-dimethoxy-phenyl ethyl ketone (page 2).  Zhou teaches the motivation for using these photoinitiators to be because they initiator polymerization upon exposure to light irradiation (page 2).  Zhou and Duan are analogous in the art of compositions used for 
With regards to claims 18-32, Duan teaches the temperature sensitive polymer to be a PEO-PPO-PEO triblock copolymer (page 2) and also includes a poly-N-isopropyl propyl amide (page 2).
With regards to claim 33, Duan teaches the composition to be used for a 3D bioprinting hydrogel (page 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763